Citation Nr: 1548228	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-27 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2011, January 2012, March 2013, and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at a Board hearing via videoconference in August 2015.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of initial RO review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.
 

FINDING OF FACT

The Veteran has demonstrated, at worst, Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). A February 2011 letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Furthermore, the letter was provided prior to the initial adjudication of the claim in April 2011. 

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran's service treatment records (STRs) and all identified and available post service treatment records have been obtained. 

The Veteran was provided examinations in March 2011, October 2011, and June 2013.  The March 2011 and October 2011 examiners reviewed the claims file, considered his complaints, conducted appropriate examinations, and provided complete rationales for all opinions expressed. Although the June 2013 VA examiner did not review the claims file, the Board finds the examination to be adequate for rating purposes as it includes objective audiological testing and consideration of the Veteran's lay statements.  Additionally, the October r2011 audiologist noted that the test results were not reliable and that the Veteran's responses indicated that his hearing was better than the testing indicated.  Although this calls the reliability of the examination into question, there is no prejudice to the Veteran in using these results as it has been indicated they show hearing worse than what he has.  Additionally, examinations after the 2011 examination are present and show similar hearing loss levels.  The other examination reports have been reviewed and found to be collectively adequate to make a determination on the claim, as together they addressed the Veteran's symptoms in relation to the rating criteria. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The VA examiners provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). In this case, the VA examiners addressed the functional impact of the Veteran's hearing loss by recording the Veteran's complaints of the effect of his hearing loss on his daily activities.  Moreover, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Martinak, 21 Vet. App. 447.  There have been no allegations of any prejudice caused by a deficiency in the examinations here in terms of addressing functional loss.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss since he was last examined. 38 C.F.R. § 3.327(a) (2014). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran provided testimony before the Board at a hearing in August 2015.  The VLJ who chairs a hearing must fulfill two duties. See 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. Bryant, 23 Vet. App. at 496-97; 38 C.F.R. § 3.103(c)(2). In this case, the undersigned VLJ set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issues on appeal.     

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or staged ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann, 3 Vet. App. at 349. Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second. The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests. The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test. The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity. For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral. That numeral will then be evaluated to the next higher Roman numeral. 

The Board must also assess the competence and credibility of lay statements and testimony. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In considering the evidence of record under the laws and regulations set forth above, the Board finds that the Veteran is not entitled to a compensable evaluation for his bilateral hearing loss.

In March 2011, the Veteran underwent a VA audiological evaluation.  The Veteran reported difficulty hearing.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
/
35
35
65
70
LEFT
/
30
35
70
65

His puretone averages were 51 in the right ear and 50 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 90 percent in the left ear.  After repeat testing, it was 96 percent on the right and 94 percent on the left.  The examiner found that the Veteran's occupation and daily activities are not affected by his hearing loss.

These results equate to an assignment of Level I hearing in the right ear and Level II (at worst) in the left ear, which merits a noncompensable rating using Table VI. 

In a June 2011 letter, the Veteran's physician stated that the Veteran has a very difficult time understanding conversations when there is an increase in background noise and that his hearing loss will continue to progress due to his diabetes and past history of noise exposure.

In October 2011, the Veteran underwent a VA audiological evaluation.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
/
45
40
70
70
LEFT
/
40
40
65
65

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  His puretone averages were 56 in the right ear and 53 in the left ear.  The examiner remarked that during the Veteran's audiological examination, he had to be reinstructed several times due to inconsistent responses.  Furthermore, speech reception threshold testing showed responses to speech at a level well below the level that the Veteran claimed to hear the tones and correctly identifying speech is more complicated that responding to pure tones and that he should not have been able to respond to speech at a lower level.  The examiner concluded that further testing revealed his hearing is better than reported and suggested that the Veteran's hearing be reevaluated in a month to attempt to obtain more accurate results.  If there was still poor reliability, an auditory brain stem response may be necessary.  The examiner stated he was unable to make a diagnosis of hearing loss due to the inconsistent responses of the puretone testing; however, based on speech reception threshold and word recognition scores, the Veteran has, at most, a mild hearing loss bilaterally.  

The results of the puretone threshold testing were found to be unreliable.  However, for purposes of this decision, it is noted that the levels indicate Level I hearing in the bilateral ears.  This merits a noncompensable rating using Table VI.   

An April 2012 audiology treatment note shows that the Veteran reported a long history of difficulty understanding speech and constant tinnitus.  The examiner found that his left ear hearing was within normal limits to 1500 Hz and a mild to severe sloping hearing loss from 2000 Hz to 8000 Hz, while his right ear hearing was within normal limits to 500 Hz with a mild to moderate hearing loss from 1500 Hz to 8000 HZ., He had a good word recognition score bilaterally.  

His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
/
30
35
70
75
LEFT
/
20
30
65
70

His puretone averages were 52 in the right ear and 46 in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent bilaterally. 

The results of his objective testing equate to an assignment of Level II hearing in the right ear and Level II in the left ear, which merits a noncompensable rating using Table VI. 

The Veteran's private physician conducted an audiogram in May 2013.  An audiogram was conducted.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
/
35
45
60
70
LEFT
/
35
35
55
70

His puretone averages were 53 in the right ear and 49 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  

The Board notes that the May 2013 audiogram was presented in graphical form, but the results are interpretable and within the Board's discretion to consider. See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (as fact finder, it is permissible for the Board to interpret these graphical representations). 

The results of his objective testing equate to an assignment of Level I hearing in the bilateral ears, which merits a noncompensable rating using Table VI. 

The Veteran underwent a VA audiological examination in June 2013.  The Veteran reported that he was unable to hear well.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
/
30
40
70
70
LEFT
/
25
35
60
60

His puretone averages were 53 in the right ear and 45 in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent bilaterally.

The results of his objective testing equate to an assignment of Level I hearing in the right ear and Level I in the left ear, which merits a noncompensable rating using Table VI. 

A February 2015 VA audiological evaluation shows puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
/
40
45
65
70
LEFT
/
30
40
65
65

The puretone averages were 55 on the right and 50 on the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  

The results of his objective testing equate to an assignment of Level I hearing in the right ear and Level I in the left ear, which merits a noncompensable rating using Table VI. 

At a Board hearing in August 2015, the Veteran reported that he has a hard time hearing his wife and is frustrated by his hearing loss.  He also has a difficult time hearing in church and on the phone, particularly with background noise.   


At an August 2015 audiological evaluation, puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
/
40
45
55
65
LEFT
/
35
45
60
70

The puretone averages were 51 on the right and 53 on the left.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.

The results of his objective testing equate to an assignment of Level I hearing in the right ear and Level I in the left ear, which merits a noncompensable rating using Table VI. 

The Board notes that the August 2015 audiogram was presented in graphical form, but the results are interpretable and within the Board's discretion to consider. See Kelly, 7 Vet. App. at 474 (as fact finder, it is permissible for the Board to interpret these graphical representations). 

Based on a review of the above evidence of record, the Board finds that a compensable rating for bilateral hearing loss is not warranted.  At worst, the Veteran's hearing is a Level II, bilaterally, which translates to a 0 percent rating on Table VII.  The Board has carefully reviewed the record in its entirety, but finds no other probative evidence of record showing that the Veteran's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above. His hearing acuity has remained relatively stable, and there is no basis for the assignment of staged ratings, as the criteria for a compensable rating have not been met for any period since the grant of service connection.

The Board has considered the provisions of 38 C.F.R. § 4.86, but the alternative table is not applicable as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was not 55 decibels or more, and the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

The Board has also considered the evidence of record showing that the Veteran has difficulty hearing, particularly with background noise. Although the Board finds his statements to be competent and credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss. Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann, 3 Vet. App. at 349. In this case, as explained above, the numeric designations correlate to a noncompensable disability rating. For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss.

The Board has also considered the evidence of record showing that the Veteran has difficulty hearing, particularly with background noise. Although the Board finds his statements to be competent and credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss. Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann, 3 Vet. App. at 349. In this case, as explained above, the numeric designations correlate to a noncompensable disability rating. For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss. 

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology. He has complained of difficulty hearing his wife and others and understanding speech, especially with background noise. Difficulty understanding speech due to hearing loss is contemplated by Diagnostic Code 6100. In this regard, the Board notes that the rating criteria for hearing loss are based, at least partially, on speech recognition scores. Furthermore, Diagnostic Code 6100 provides for higher ratings for more severe impairment of hearing. Decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability. This is supported by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  See 64 Fed. Reg. 25206 (May 11, 1999).  VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found, through clinical studies of Veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17295 (April 12, 1994). Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's struggle to comprehend conversations in certain situations is a factor contemplated in the rating criteria. Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the rating criteria. Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture. As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate. Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disabilities in an exceptional circumstance where the evaluation of the individual disability fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to hearing loss, the Veteran is service-connected for tinnitus. However, the only issue currently for appellate consideration is the evaluation for service-connected hearing loss.  Accordingly, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected bilateral hearing loss symptoms under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


